Citation Nr: 0734778	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-12 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to July 5, 2005 for 
the award of dependency and indemnity compensation (DIC) as a 
surviving helpless child of the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

Appellant is a surviving helpless child of the veteran who is 
reported to have had active service from January 1968 to 
January 1972, and from January 1974 to January 1990.  The 
record reflects that the veteran died in May 2004.  


FINDINGS OF FACT

1.  A claim for DIC benefits was filed by the appellant's 
mother in May 2004, and DIC benefits were granted to 
appellant's mother, effective from May 1, 2004.  Appellant's 
claim for DIC benefits based on helpless surviving child 
status was not filed until July 5, 2005, and a July 2005 
determination therefore properly awarded DIC benefits to 
appellant, effective from August 1, 2005.

2.  There is no record or document that can serve as the 
basis for an informal claim for DIC benefits prior to July 5, 
2005.


CONCLUSION OF LAW

Entitlement to an effective date earlier than July 5, 2005 
for the grant of DIC benefits based on helpless child status 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 3.402 (2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board of Veterans' Appeals (Board) notes 
that while this matter may not have been sufficiently 
developed pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA), since the Board's decision is based on 
essentially undisputed facts as a matter of law (Sabonis v. 
Brown, 6 Vet. App. 426 (1994)), the Board finds that any 
insufficiencies due to any failure to notify or develop the 
claim pursuant to the VCAA does not warrant the remand of 
this matter for further action under the VCAA.  

In addition, following the July 2005 regional office (RO) 
determination that originally assigned the July 5, 2005 
effective date for the grant of DIC benefits based on 
appellant's surviving helpless child status, the appellant 
was advised in a March 2007 letter of the bases for assigning 
effective dates and the respective obligations of the 
Department of Veterans Affairs (VA) and the appellant in 
obtaining evidence in support of the effective date assigned.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, as will be shown more fully below, based on the law 
applicable to the assignment of effective dates in DIC 
claims, the only method for assigning an earlier effective 
date would be based on the existence of a previous 
unadjudicated claim for DIC benefits filed by appellant 
between the date of the veteran's death and July 5, 2005, and 
such a prior informal adjudicated claim is not of record.  
Thus, the claim is not capable of further substantiation.

Although the March 2007 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communication from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have then been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the appellant.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Therefore, the remand of this 
claim for further notice and/or development under the VCAA 
would be an unnecessary use of VA time and resources.  


II.  Entitlement to an Effective Date Earlier than July 5, 
2005 for the Grant of DIC Benefits

The effective date of an award of death benefits predicated 
on a death during service is the first day of the month fixed 
by the Secretary concerned as the date of actual or presumed 
death, if claim is received within 1 year after the date the 
initial report of actual death was made; however benefits 
based on a report of actual death are not payable for any 
period for which the claimant has received, or is entitled to 
receive an allowance, allotment, or service pay of the 
veteran.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(1).

However, the effective date for the appellant's claim is 
ultimately governed by 38 U.S.C.A. § 5110(a) which provides, 
in pertinent part, that unless specifically provided 
otherwise, the effective date of an award based upon an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the application therefore.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

38 C.F.R. § 3.402 (2007) provides that an additional 
allowance of dependency and indemnity compensation for 
children commences on the date of the surviving spouse's 
award.  

The provisions of 38 C.F.R. § 3.155 (2007), provide that: (a) 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if an informal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it (the formal claim) will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

The date of appellant's application for DIC benefits is July 
5, 2005, and therefore July 5, 2005 is the appropriate 
effective date for entitlement to DIC benefits based on her 
status as a surviving helpless child of the veteran.  
38 U.S.C.A. § 3.400.  There exists no legal authority for the 
Board to grant an effective date for DIC benefits prior to 
the date of receipt of the claim; namely, July 5, 2005.  The 
Board can also find no legal authority to support appellant's 
contention that an earlier effective date is warranted 
because the appellant's mother filed her claim for DIC 
benefits as surviving spouse in May 2004, and that this claim 
can serve as the effective date for appellant's DIC benefits 
based on her status as a previously adjudicated helpless 
child of the veteran.  38 C.F.R. § 3.402 does provide for an 
additional allowance of dependency and indemnity compensation 
for children commencing on the date of the surviving spouse's 
award, however, the record reflects that appellant's benefits 
are benefits based on her helpless child status and is not an 
additional allowance of DIC benefits for children, the 
appellant was previously receiving benefits based on this 
status prior to the veteran's death, and appellant's address 
of record is different than her mother's address.  

The Board can also not find an informal claim dated earlier 
than July 5, 2005, that sought DIC benefits based on 
appellant's status as a surviving helpless child of the 
veteran.  38 C.F.R. § 3.155.  

In summary, the Board can find no basis in the record to 
assign an effective date earlier than July 5, 2005 for the 
grant of DIC benefits to appellant based on her helpless 
child status.  The Board further finds that since the law and 
not the facts are determinative as to the outcome in this 
matter, the claim is denied because of the lack of legal 
merit under Sabonis v. Brown, 6 Vet. App. 426 (1994), and 
that no reasonable possibility exists on this record that any 
assistance would aid in the establishment of entitlement to 
the benefit sought.  


ORDER

Entitlement to an effective date earlier than July 5, 2005 
for the grant of DIC benefits based on helpless child status 
is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


